Name: 2008/181/EC: Council Decision of 25 February 2008 concerning the conclusion of the Agreement on Scientific and Technical Cooperation between the European Community and the State of Israel
 Type: Decision
 Subject Matter: international affairs;  cooperation policy;  research and intellectual property;  European construction;  Asia and Oceania
 Date Published: 2008-03-04

 4.3.2008 EN Official Journal of the European Union L 59/14 COUNCIL DECISION of 25 February 2008 concerning the conclusion of the Agreement on Scientific and Technical Cooperation between the European Community and the State of Israel (2008/181/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 170 thereof, in conjunction with the first sentence of the first subparagraph of Article 300(2) and Article 300(3) thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) The Commission has negotiated, on behalf of the Community, the renewal of the Agreement on Scientific and Technological Cooperation with the State of Israel (the Agreement). (2) The Agreement was signed on behalf of the Community on 16 July 2007 in Brussels, subject to possible conclusion at a later date. (3) The Agreement should be approved, HAS DECIDED AS FOLLOWS: Article 1 The Agreement on Scientific and Technological Cooperation between the European Community and the State of Israel (2) is hereby approved on behalf of the Community. Article 2 The President of the Council shall, acting on behalf of the Community, give the notification provided for in Article 5(2) of the Agreement. Done at Brussels, 25 February 2008. For the Council The President A. VIZJAK (1) Opinion of 25 September 2007 (not yet published in the Official Journal). (2) OJ L 220, 25.8.2007, p. 5.